Citation Nr: 1012392	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  07-05 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for 
spondylolisthesis of L5-S1 and sacroiliac dysfunction.  

2.  Entitlement to a rating higher than 20 percent for 
traumatic arthritis of the cervical spine with headaches.  

3.  Entitlement to an initial rating higher than 10 percent 
for left lower extremity radiculopathy associated with 
spondylolisthesis of L5-S1 and sacroiliac dysfunction.

4.  Entitlement to an initial rating higher than 10 percent 
for right lower extremity radiculopathy associated with 
spondylolisthesis of L5-S1 and sacroiliac dysfunction.

5.  Entitlement to a total disability compensation rating 
based on individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran had active service from September 1987 to July 
1990, from November 1991 to February 1992, and from August 
1998 to March 2000.  

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal of a rating decision in March 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the benefits sought 
on appeal.

During the pendency of the appeal, in a rating decision in 
August 2008, the RO granted separate 10 percent ratings for 
radiculopathy of the left lower extremity and for 
radiculopathy of the right lower extremity, effective in 
October 2005, the date of receipt of the claim for a higher 
rating.    

At the BVA hearing, the Veteran submitted a waiver of the 
right to have evidence, which was received in May 2009 and 
consisted of statements by the Veteran, VA outpatient 
records, and a copy of a Social Security Administration 
decision, initially considered by the RO.  38 C.F.R. § 
20.1304.

At the BVA hearing, it appears that the Veteran is claiming 
that his service-connected psychiatric disorder has become 
worse (see Transcript, p. 21).  This issue has not been 
adjudicated by the RO and is therefore referred to the RO 
for its appropriate consideration.  

It is also noted that at the BVA hearing, the Veteran 
testified as to symptoms indicative of cervical 
radiculopathy (see Transcript, pp. 6, 9), and previously, in 
May 2009, he submitted argument in relation to issues of 
entitlement to service connection for cervical disc disease 
and to entitlement to nonservice-connected pension benefits.  
It is noted that these two claims were denied by the RO in 
April 2009.  Thus, as the Veteran's intent with regard to 
such issues is not clear, they are also referred to the RO 
for clarification and for appropriate consideration and 
development.

The claims of a higher rating for traumatic arthritis of the 
cervical spine with headaches and a TDIU are addressed in 
the REMAND portion of the decision below.  


FINDINGS OF FACT

1.  The spondylolisthesis of L5-S1 and sacroiliac 
dysfunction is manifested by chronic low back pain and 
limitation of motion (forward flexion to 45 degrees, 
extension to 10 degrees, lateral flexion to 15 degrees, and 
rotation to 10 degrees, with an additional 5 degrees to 10 
degrees of further limitation on repetitive motion due to 
pain), without incapacitating episodes having a total 
duration of at least six weeks during a period of 12 months.

2.  Since the effective date of the assignment of a separate 
rating in October 2005, the left lower extremity 
radiculopathy is productive of mild impairment, with normal 
or near normal strength, normal muscle tone and no muscle 
atrophy, normal reflexes at the knee, slightly diminished 
reflexes at the ankle, and no sensory deficit.

3.  Since the effective date of the assignment of a separate 
rating in October 2005, the right lower extremity 
radiculopathy is productive of mild impairment, with normal 
or near normal strength, normal muscle tone and no muscle 
atrophy, normal reflexes at the knee, slightly diminished 
reflexes at the ankle, and no sensory deficit.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for 
spondylolisthesis of L5-S1 and sacroiliac dysfunction have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Codes 5239, 5243 (2009).

2.  The criteria for an initial rating higher than 10 
percent for left lower extremity radiculopathy associated 
with spondylolisthesis of L5-S1 and sacroiliac dysfunction 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, 
Diagnostic Code 8520 (2009).

3.  The criteria for an initial rating higher than 10 
percent for right lower extremity radiculopathy associated 
with spondylolisthesis of L5-S1 and sacroiliac dysfunction 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, 
Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.


Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when 
VA receives a complete or substantially complete application 
for benefits, it will notify the claimant of the following: 
(1) any information and medical or lay evidence that is 
necessary to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what 
portion of the information and evidence the claimant is to 
provide.  The notification requirements are referred to as 
Type One, Type Two, and Type Three, respectively.  See 
Shinseki v. Sanders, 556 U.S. __, 129 S. Ct. 1696 (April 21, 
2009).  

Also, the VCAA notice requirements apply to all five 
elements of a service connection claim.  The five elements 
are: (1) veteran status; (2) existence of a disability; (3) 
a connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, 
No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice 
as to the effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by 
letters, dated in February 2006 and May 2008.  The Veteran 
was notified of the type of evidence needed to substantiate 
the claims for a higher rating, namely, evidence to show 
that the disability was worse and the effect the disability 
had on employment.  The Veteran was also notified that VA 
would obtain service records, VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent there was pre-
adjudication VCAA notice)); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim, except the 
effective date of the claim and for the degree of disability 
assignable); and of Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009) (claim-specific notice, namely, a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment).  

As for the notice of the effective date of the claim and for 
the degree of disability assignable, as the claims are 
denied, no effective date or disability rating can be 
assigned as a matter of law.  Accordingly, there can be no 
possibility of any prejudice to the Veteran with respect to 
any defect in the VCAA notice required under Dingess at 19 
Vet. App. 473.  

To the extent that the March 2008 VCAA notice came after the 
initial adjudication, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claims were 
readjudicated, as evidenced by the rating decision and 
supplemental statement of the case, dated in August 2008.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The Veteran was afforded the opportunity for a 
personal hearing before the BVA in July 2009.  The RO has 
obtained VA treatment records and private treatment reports 
from University Health Associates, identified by the 
Veteran.  He has not identified any additionally available 
evidence for consideration in his appeal.

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  
The Veteran was afforded VA examinations in February 2006, 
March 2008, and February 2009, specifically to evaluate the 
nature and severity of his lower back disabilities.  There 
is no evidence in the record dated subsequent to the VA 
examinations that show a material change in the condition to 
warrant a reexamination.  38 C.F.R. § 3.327(a).

As there is no indication of the existence of additional 
evidence to substantiate the claims, no further assistance 
to the Veteran is required to comply with the duty to 
assist.

II.  Merits of Claims

The Veteran essentially contends that the current 
evaluations assigned for his lower spine disabilities do not 
accurately reflect the severity of those disabilities.  
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, 
a practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Spondylolisthesis of L5-S1 and Sacroiliac Dysfunction

The Veteran's lower spine disability is currently rated as 
40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5239, for spondylolisthesis or segmental instability.  
It is noted that sacroiliac dysfunction is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5236, for sacroiliac 
injury and weakness, and that the criteria are the same as 
that for Code 5239.  Thus, for simplification, only Code 
5293 will be discussed in relation to the lower spine 
condition.  Given that symptoms are indistinguishable, to 
rate the sacroiliac condition separately from the 
lumbosacral condition would violate the rule against 
pyramiding.  38 C.F.R. §4.14.

Under the General Rating Formula for Diseases and Injuries 
of the Spine, the criteria for 40 percent rating under 
Diagnostic Code 5239 are forward flexion of the 
thoracolumbar spine to 30 degrees or less; or where there is 
favorable ankylosis of the entire thoracolumbar spine.  The 
criterion for a 50 percent rating is unfavorable ankylosis 
of the entire thoracolumbar spine.  

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Ankylosis is a 
condition in which the entire thoracolumbar spine is fixed 
in neutral position (zero degrees).  Unfavorable ankylosis 
is a condition in which the entire thoracolumbar spine is 
fixed in flexion and extension. 

The General Rating Formula for Diseases and Injuries of the 
Spine also provides that any associated objective neurologic 
abnormalities are evaluated separately under an appropriate 
diagnostic code.  As previously mentioned in the 
introduction, the RO in an August 2008 rating decision 
assigned separate ratings for radiculopathy in each lower 
extremity, and these ratings will be discussed further 
herein below.  

Further, degenerative disc disease or intervertebral disc 
syndrome is rated under either the General Rating Formula 
for Diseases and Injuries of the Spine or the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher rating.  

The criteria for a 40 percent rating under Diagnostic Code 
5243 are incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months.  Intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months warrants a 60 percent rating.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

The accompanying notes to Code 5243 provide that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

In this case, the Veteran has undergone VA examinations in 
February 2006, March 2008, and February 2009.  Range of 
motion testing was conducted on each occasion, and at no 
time was there a finding of ankylosis, either favorable or 
unfavorable.  While the Veteran's lower spine is 
considerably limited, as shown by such findings in 2008 as 
forward flexion to 45 degrees, extension to 10 degrees, 
lateral flexion to 15 degrees, and rotation to 10 degrees, 
which are very similar to the findings in 2006 and 2009, the 
lower spine is not ankylosed.  

It is noted that Diagnostic Code 5239 is for application 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  This implies 
that the factors for consideration under the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), are now 
contemplated in the rating assigned under the general rating 
formula.  Even if DeLuca factors are not contemplated in the 
current evaluation criteria, there is no credible objective 
evidence in the VA reports to demonstrate that pain on use 
or during flare-ups results in additional functional 
limitation to the extent that under Code 5239 there would be 
unfavorable ankylosis of the entire thoracolumbar spine, for 
a higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Painful motion was taken into account on the range of motion 
studies on VA examinations reports, and the VA examiners in 
2006, 2008, and 2009 specifically commented upon the 
additional limitation of motion due to pain.  Even with 
painful motion, there was no demonstration of unfavorable 
ankylosis.  The range of motion was further limited by pain 
on motion by an additional 5 degrees to 10 degrees.  
Outpatient records, despite showing that the Veteran 
received cortisone injections in the lower spine to address 
his pain complaints, also do not evidence any ankylosis of 
the lower spine.  

In the absence of evidence of unfavorable ankylosis of the 
entire thoracolumbar spine, the criterion for the next 
higher rating, 50 percent, under the General Rating Formula 
for Diseases and Injuries of the Spine or the Formula, has 
not been met. 

As for a higher rating under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, medical records do not show that a physician has 
prescribed bed rest on account of the Veteran's low back 
disability at any time during the period considered in this 
appeal.  Therefore, the record does support a finding that 
the Veteran had incapacitating episodes, as defined by VA, 
in order to meet the criteria for a rating higher than 40 
percent under Diagnostic Code 5243.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  

Left and Right Lower Extremity Radiculopathy

The Veteran's disabilities of left lower extremity 
radiculopathy and right lower extremity radiculopathy have 
each been rated separately as 10 percent disabling under 
38 C.F.R. § 4.124a, Diagnostic Code 8520, effective in 
October 2005, the date of receipt of the claim for a higher 
rating for the lower spine disability.  

In regard to peripheral nerve (sciatic nerve) injuries, a 10 
percent evaluation requires mild incomplete paralysis.  The 
next higher rating, 20 percent, requires moderate incomplete 
paralysis.  38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic 
Code 8520.  It is noted that the term "incomplete paralysis" 
indicates a degree of lost or impaired function that is 
substantially less than that which is described in the 
criteria for an evaluation for complete paralysis of this 
nerve, whether the less than total paralysis is due to the 
varied level of the nerve lesion or to partial nerve 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  38 C.F.R. 
§ 4.124a.

In this case, at the time of the VA examination in February 
2006, the Veteran complained of radiation of pain and 
weakness in both legs, without numbness.  On examination, 
muscle strength in the lower extremities was 5/5 on the left 
and 4/5 on the right.  Sensation was intact.  Deep tendon 
reflexes were 1+ and equal in the lower extremities.  

At the time of the VA examination in March 2008, the Veteran 
complained of continuing pain that radiated from the lower 
back to the hips, thighs, and knees.  On motor examination, 
there was normal muscle tone and no muscle atrophy.  Muscle 
strength in the lower extremities were primarily 5/5 
(normal, active movement against full resistance), with some 
muscles testing at 4/5 (active movement against some 
resistance).  Sensory examination in the lower extremities 
was 2/2 (normal).  Reflexes were normal (2+) in the knees 
and hypoactive (1+) in the ankles.  

At the time of the VA examination in February 2009, the 
clinical findings approximated those of the March 2008 
examination.  

VA outpatient records in the file show findings that are 
consistent with the findings on VA examination.  In July 
2005, for example, reflexes were 2+ and there were no focal 
deficits.  In December 2006, deep tendon reflexes were again 
2+.  

Additionally, private medical records from University Health 
Associates dated in January 2005 and April 2005 show 
findings consistent with those recorded at the VA.  Deep 
tendon reflexes were 2+, toes were downgoing bilaterally, 
muscle strength was 5/5 throughout, and sensation was intact 
for pinprick throughout.  

In consideration of these findings, it is the Board's 
judgment that under Code 8520 the Veteran's chronic 
neurologic deficiencies of radiculopathy in each lower 
extremity are found to be no more than mild ever since the 
effective date of the assignment of the separate ratings in 
October 2005.  Normal or near normal strength, normal muscle 
tone and no muscle atrophy, normal reflexes at the knee, 
slightly diminished reflexes at the ankle, and no sensory 
deficit  support this finding of mild impairment.  

Accordingly, a 10 percent rating for each disability is 
proper.  As the preponderance of the evidence is against the 
claims for a higher initial rating, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

A rating higher than 40 percent for spondylolisthesis of L5-
S1 and sacroiliac dysfunction is denied.  

An initial rating higher than 10 percent for left lower 
extremity radiculopathy associated with spondylolisthesis of 
L5-S1 and sacroiliac dysfunction is denied.

An initial rating higher than 10 percent for right lower 
extremity radiculopathy associated with spondylolisthesis of 
L5-S1 and sacroiliac dysfunction is denied.


REMAND

Prior to considering the claims of a higher rating for 
traumatic arthritis of the cervical spine with headaches and 
a TDIU, under the duty to assist additional evidentiary 
development is needed.

In regard to the evaluation of the cervical spine with 
headaches, the file shows that the VA examiner in February 
2006 diagnosed the Veteran with chronic recurrent headaches 
secondary to the service-connected cervical spine arthritis, 
which were at times prostrating.  His headaches have not 
been evaluated since 2006, and there are no records to show 
that he has been seen on an ongoing basis for headaches.  In 
other words, the record is unclear as to the nature and 
severity of any current headaches related to the cervical 
spine condition.  It should also be determined whether the 
Veteran's headache disability warrants a rating separate 
from his cervical spine disability.  

In regard to the TDIU claim, the claims files disclose 
statements regarding the Veteran's unemployability due to 
service-connected disabilities of his spine and psychiatric 
disorder.  These statements are seen in a VA examination 
report in February 2006 and in a private opinion given in 
March 2006.  The issue of the Veteran's employability 
requires reevaluation, however, particularly in view of the 
fact that he has since pursued and received vocational 
rehabilitation benefits through VA.  It is noted that he 
testified at a hearing in July 2009 as to difficulties his 
service-connected disabilities (mental and physical) have 
presented in his attempts at maintaining steady employment 
and in attending school.    

In light of the foregoing the Board finds that further 
development is needed in order to make a decision in this 
case, to include medical examinations and opinions to 
determine the severity of the headaches and the Veteran's 
employability status.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's 
opinion that further development of the case is necessary.  
This case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., and the Veteran 
will be notified when further action on his part is 
required.  Accordingly, this case is REMANDED for the 
following action:

1.  The RO/AMC should afford the Veteran 
an appropriate examination to ascertain 
the severity and manifestations of his 
service-connected headaches associated 
with the cervical spine traumatic 
arthritis disability.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims file, 
and following this review and the 
examination the examiner should comment 
on the severity and frequency of the 
headaches, to include whether there are 
characteristic prostrating attacks.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so 
state and explain why an opinion cannot 
be provided without resort to 
speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

2.  Following the completion of the 
foregoing, the RO/AMC should afford the 
Veteran an appropriate examination to 
determine whether he is capable of 
obtaining and maintaining gainful 
employment in view of his service-
connected spinal disabilities and 
depression.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and 
following this review and the 
examination the examiner should (a) 
comment generally on the functional and 
industrial impairment caused by the 
Veteran's service-connected disabilities 
and (b) indicate whether, without 
consideration of the Veteran's age, the 
service-connected disabilities result in 
his unemployability.  

The examiner should comment on the 
clinical significance of, and reconcile 
where necessary, the following:  the VA 
examiner's statements in February 2006 
regarding the Veteran's unemployability 
due to his service-connected spinal 
conditions; the March 2006 opinion of a 
private licensed practical nurse, 
indicating that the Veteran's depression 
and back pain prevented him from keeping 
a job; and the documentation in the 
Veteran's vocational rehabilitation file 
showing that he is pursuing and 
receiving benefits to attend education 
classes.  

A rationale for all opinions would be 
helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so 
state and explain why an opinion cannot 
be provided without resort to 
speculation.

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.  The Veteran's 
claims file includes his vocational 
rehabilitation folder.  

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence, which should include consideration of 
separately evaluating the Veteran's service-connected 
headaches associated with the cervical spine arthritis.  If 
the benefits sought are not granted, the Veteran and his 
representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112 (West 2009).


 Department of Veterans Affairs


